DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fatehi et al. EP 1039670.
Regarding claims 1 and 16, Fatehi et al. discloses in Figs. 3-4, a method/apparatus of a terminal end of a network 111, comprising: 
a terminal end transceiver (RX OUT 211, transponder 312) configured to communicate with one or more end user devices 217;  and 

 	Regarding claim 2, Fatehi discloses an external switch device 318, 319, 320 comprising the switch device, the external switch device plugged into the terminal end transceiver (RX OUT 211, transponder 312). 
 	Regarding claim 3, Fatehi discloses wherein the external switch device comprises an optical switch configured to: detect optical signals in the primary communication path 202 and switch between the primary communication path and the auxiliary communication path depending on whether the optical signals are detected in the primary communication path (paragraphs 0015-0016).
Regarding claim 5, Fatehi discloses a conversion unit (i.e., elements 211, 312 of Fig. 3) configured to convert optical signals to intermediate electrical signals (paragraph 0015).
 	Regarding claim 17, Fatehi discloses in Fig. 3, a network, comprising: 
at least one distribution cable (i.e., P cable), comprising: a first distribution cable comprising a plurality of optical fibers including a first optical fiber (i.e., primary fiber), a second optical fiber (i.e., auxiliary fiber), and a third optical fiber (i.e., add/drop fiber);  and 
a second distribution cable (i.e., S cable) comprising a plurality of optical fibers including a first optical fiber (i.e., primary fiber), a second optical fiber (i.e., auxiliary 
wherein the plurality of optical fibers of the second distribution cable are offset from the plurality of optical fibers of the first distribution cable for relative indexing therebetween, such that the second optical fiber of the first distribution cable is spliced with the first optical fiber of the second distribution cable, and the third optical fiber of the first distribution cable is spliced with the second optical fiber of the second distribution cable (see Fig. 3, OAM node 111). 
 	Regarding claim 18, Fatehi discloses wherein: the at least one distribution cable 
comprises a first distribution end (i.e., P cable end) and a second distribution end opposite the first distribution end (i.e., S cable end);  and the at least one distribution cable forms a loop such that the first distribution end and the second distribution end are each independently in optical communication with a data source (see Fig. 3). 
	Regarding claim 20, Fatehi discloses a third distribution cable (i.e., cable from P cable and S cable to the user equipment) comprising a plurality of optical fibers including a first optical fiber (i.e., primary fiber), a second optical fiber (i.e., auxiliary fiber), and a third optical fiber (i.e., add/drop fiber), the third distribution cable spliced to the second distribution cable;  wherein the second optical fiber of the second distribution cable is spliced with the first optical fiber of the third distribution cable (see Fig. 3).




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fatehi et al. EP 1039670 in view of Li et al. US 6,414,765.
Regarding claim 4, Fatehi does not specifically disclose wherein the external switch device comprises an electrical switch configured to switch between the primary communication path and the auxiliary communication path depending on whether optical signals are received in the primary communication path.  However, it is well-known in the art for using an electrical switch for switching between the primary communication path and the auxiliary communication path as disclosed in Fig 3B, element 60 by Li et al.
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to replace the switch of Fatehi with the electrical switch disclosed by Li.  Furthermore, whether to use the optical switch in claim 3 or the electrical switch in claim 4 is merely an engineering design choice.
Regarding claim 6, Li discloses wherein the external switch device comprises a primary transceiver (primary 1 and 3) in optical communication with the primary communication path and an auxiliary transceiver (extra 1 and 3) in optical communication with the auxiliary communication path (see Fig. 4B). 

 	Regarding claim 8, Li discloses an electrical switch 60 configured to switch between receivers of the primary transceiver and the auxiliary transceiver based on detection of electrical signals from the primary transceiver (col. 6, lines 43-57). 
 	Regarding claim 9, Li discloses wherein the external switch device is configured to disable transmission of the auxiliary transceiver based on a receiver loss signal of the primary transceiver (col. 7, lines 4-18).
Regarding claims 10-12  Li discloses wherein the switch device comprises a microcontroller 80 within the terminal end transceiver and the terminal end transceiver comprises a primary channel in communication with the primary communication path and an auxiliary channel in communication with the auxiliary communication path (claim 10), wherein the terminal end transceiver comprises a unidirectional transceiver comprising a transmit optical fiber and a receive optical fiber for each of the primary channel and the auxiliary channel (claim 11) and wherein the terminal end transceiver comprises a bidirectional transceiver comprising a single optical fiber to transmit and receive for each of the primary channel and the auxiliary channel (claim 12), ( see Fig. 4B-Fig. 8; col. 7, lines 19-41).
 
5.	Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fatehi et al. EP 1039670 in view of Oduwaiye et al. US 2021/0014819.
Regarding claims 13-15 and 19, the combination of Fatehi does not specifically disclose wherein the terminal end is configured for at least one of a cellular network or a fiber to a home network (claims 13 and 19) or wherein the terminal end is a radio end comprising a base station and a radio head, the radio end part of a 5G cellular network and in optical communication with a central office and a fiber distribution hub (claim 14) or wherein the terminal end is a network interface device of a fiber to a home network and is in optical communication with a central office and a fiber distribution hub. 
 	Oduwaiye et al. discloses the well-known terminal end is configured for at least one of a cellular network or a fiber to a home network (paragraphs 0060, 0070) or wherein the terminal end is a radio end comprising a base station and a radio head, the radio end part of a 5G cellular network and in optical communication with a central office and a fiber distribution hub (paragraph 0063) or wherein the terminal end is a network interface device of a fiber to a home network and is in optical communication with a central office and a fiber distribution hub (paragraph 0070).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the well-known networks taught by Oduwaiye in the system of Fatehi.  
One of ordinary skill in the art would have been motivated to do that in order to transmit the optical signal over different transmission mediums.




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Rieger et al. U.S. Publication no. 2011/0138064.  Apparatus and method for monitoring and optimizing delivery of content in a network
b.	Lutgen U.S. Publication no. 2014/0226966.  Network and method for providing redundancy in a optical distribution network
c.	Ghuman U.S. Publication no. 2018/0212706.  Optical communication module link, system, and method

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.

Electronic Business Center (EBC) at 866-217-9197 (toll-free).


DT
1/26/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637